Citation Nr: 9904742	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, denying, in part, the veteran's claim of 
entitlement to service connection for a left ankle disorder.

The Board notes that the RO also denied entitlement to 
service connection for a head/neck injury in the July 1997 
rating decision.  Further, on his Notice of Disagreement the 
veteran expressed his intent to appeal that decision, as well 
as the claim concerning his left ankle disorder.  However, 
the veteran informed VA in July 1998 that he no longer wished 
to pursue the head/neck injury claim.  That appeal is thus 
not considered in this decision.


FINDING OF FACT

No residuals of an inservice left ankle injury are currently 
demonstrated.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a left ankle disorder.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

The veteran maintains that he sustained an injury to his left 
ankle during physical conditioning in service.  He relates 
that he was selected to attend Special Forces Training where 
he was required to adhere to stringent physical requirements.  
In his substantive appeal of July 1998, the veteran describes 
the training.  He reports that 6 to 8 mile marches while 
carrying a 70-100 pound pack were conducted on a weekly basis 
for three months.  He added that daily runs, which averaged 
about 4 miles each, were also required.  Further, he relates 
that his team won a chance participate in the Military Police 
World Level Competition, and that this event was extremely 
competitive and put more stress on his left ankle.  Thus, in 
light of these considerations, the veteran feels he is 
entitled to service connection for his ankle disorder.

Unfortunately, the veteran's service medical records were not 
available for review in this matter, as the original claims 
file has been lost.  However, for purposes of determining 
whether the veteran's claim is well grounded, the Board 
accepts the veteran's statement that he sustained an injury 
to his left ankle while in service.

The veteran was afforded a VA examination in June 1997.  At 
that examination, the veteran reported that he was diagnosed 
with a ligament tear of his left ankle in 1993.  Currently he 
denied any problems unless he ran about five miles and then 
he noticed some dull soreness that dissipated spontaneously.  
He reported there was no evidence of swelling or stiffness.  
The examiner stated that the veteran was a muscular appearing 
male in good physical condition.  The veteran's lower 
extremities were found unremarkable, to include his left 
ankle that displayed no evidence of tenderness to palpation 
or swelling.

Further, the examiner found a good range of motion for the 
left ankle; 45 degrees plantar flexion, 10 degrees 
dorsiflexion, and 20 degrees inversion and eversion.  None of 
these movements elicited pain.  As a corollary, the examiner 
expressly addressed issues of functional loss, weakness, 
incoordination and fatigue, factors considered under the 
orthopedic guidelines provided in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner concluded that the veteran had 
no problems under the DeLuca guidelines.  The diagnosis was 
status post sprain of the left ankle, with no significant 
residuals.

While the Board accepts that the veteran sustained an injury 
to his left ankle while in service, there are no current 
significant residuals of that injury. No private medical 
treatment for left ankle pathology or other corroborating 
evidence of a present left ankle condition has been submitted 
by the veteran. The veteran's representative has argued that 
the Board should consider all the DeLuca factors when 
deciding this case, however, the examiner has expressly found 
that these factors are not clinically present here.  

The veteran has stated that he has a current left ankle 
disability and that his ankle hurts during wet and rainy 
weather.  The Board notes that where the issue is one of 
medical diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  As the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a diagnosis of a left ankle disability, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would well ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The Board notes that while the veteran's service medical 
records were not available for review, the Board has accepted 
the veteran's account of events in service as true.  The 
claim here fails due to a lack of a current diagnosis and a 
medical opinion linking any current disability to the 
reported inservice injury, not because the Board doubts that 
the veteran sustained a left ankle injury in service. 

The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim, and the reasons why the current claim 
has been denied.  Id.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

